DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DURELL SIMS,
                                Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D15-1144

                           [August 26, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Elizabeth A. Metzger,
Judge; L.T. Case No. 432006CF000729A.

   Durell Sims, Indiantown, Pro Se.

   No appearance required for appellee.

PER CURIAM.

   We affirm the summary denial of appellant’s untimely and successive
postconviction motion. Fla. R. Crim. P. 3.850(b). Our decision in Hill v.
State, 143 So. 3d 981 (Fla. 4th DCA 2014), does not provide a basis for
untimely postconviction relief.

   Affirmed.

TAYLOR, DAMOORGIAN and LEVINE, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.